DAVIS, Judge.
Richard Overstreet appeals the summary denial of his Florida Rule of Criminal Procedure 3.850 motion. Overstreet presented one meritorious claim, and the remainder are affirmed without comment. Overstreet correctly claimed that the second sentence imposed on him violated the prohibition against double jeopardy. Although Overstreet identified this claim as a rule 3.850 claim, it is cognizable under Florida Rule of Criminal Procedure 3.800(a), and will be treated as such. Accordingly, Overstreet’s ten-year sentence is vacated, and the trial court is instructed to reinstate Overstreet’s original five-year sentence. See Hopping v. State, 708 So.2d 263, 265 (Fla.1998).
Affirmed in part, reversed in part, and remanded.
GREEN and COVINGTON, JJi, Concur.